Exhibit 10.2

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. Section 200.80(b)(4)
And 240.24b-2

 

AMENDED AND RESTATED COMMERCIAL SUPPLY AGREEMENT

 

THIS AMENDED AND RESTATED COMMERCIAL SUPPLY AGREEMENT (the “Agreement”) is
entered into as of April 1, 2008 (the “Effective Date”), by and between AMYLIN
PHARMACEUTICALS, INC. (“Company”), having its principal place of business
located at 9360 Towne Centre Drive, San Diego, CA 92121, U.S.A. and Wockhardt UK
(Holdings) Ltd., formerly CP Pharmaceuticals Ltd., (“Manufacturer”), having its
registered office at Ash Road North, Wrexham Industrial Estate, Wrexham LL13
9UF, United Kingdom and as of the Effective Date hereof shall amend and replace
in its entirety the Commercial Supply Agreement entered into between Company and
Manufacturer as of October 7, 2004 (the “Commercial Supply Agreement”), as
amended.

 

RECITALS

 

WHEREAS, Manufacturer is in the business of manufacturing pharmaceutical
products;

 

WHEREAS, Company is engaged in research and development of, and intends to
commercialize, pharmaceutical products;

 

WHEREAS, pursuant to the Development Letter Agreement between the parties dated
April 13, 2004 (the “Letter Agreement”), Manufacturer has assisted Company in
the development of a Manufacturing Process for the Product (each as defined
herein) and has supplied the Product to Company for use in clinical
investigations and registration batches to support regulatory filings; and

 

WHEREAS, Company wishes to purchase from Manufacturer, and Manufacturer is
willing to supply to Company, the Product in commercial quantities for
commercial sale on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Agreement, the parties hereto agree as follows:

 

1.                                      Definitions.

 

1.1                               “Affiliate” shall mean an entity that,
directly or indirectly, controls, is controlled by or is under common control
with a party, where “control” means the possession, direct or indirect, or the
power to direct or cause the direction of the management or policies of an
entity, whether by ownership of at least 50% of the common stock or voting
ownership interest of an entity, by contract or otherwise; provided, however
that the Collaboration Partner shall not be an Affiliate of Amylin.

 

--------------------------------------------------------------------------------


 

1.2                               “Applicable Laws” shall mean all United
States, European and any other jurisdiction’s federal, state, local and other
laws, statutes, rules, regulations, ordinances, (including any amendments
thereto), applicable to the manufacture and shipment of Product, including,
without limitation, the applicable regulations and guidance of the FDA and all
applicable EU cGMPs.  Extensions to the aforementioned defined territories shall
be the subject of side letters to this Agreement which may be jointly agreed in
good faith from time to time between the Parties.

 

1.3                               “Approval Date” shall mean the date the FDA
grants final Regulatory Approval of a Drug Approval Application submitted by the
Company for the Product.

 

1.4                               “Batch” shall mean that quantity of units of
Product produced from a single homogeneous mix in a single cycle of manufacture.

 

1.5                               “Batch Record” shall mean Manufacturer’s
documented procedures for compounding, filling and packaging Exenatide and/or
inactive excipients into Product as agreed upon by the parties in writing in
advance of manufacture of the applicable Batch.

 

1.6                               “Business Day” shall mean any Monday, Tuesday,
Wednesday, Thursday or Friday which is not a bank holiday in San Diego,
California or the United Kingdom.

 

1.7                               “Certificate of Analysis” shall mean a signed
certificate, issued by the party providing a pharmaceutical compound or product,
attesting to the nature and/or content, as applicable, of such compound or
product.

 

1.8                               “cGMP” shall mean current good manufacturing
practices as defined from time to time (a) in regulations promulgated under the
FDCA; (b) the principles and guidelines specified in Chapter II of European
Commission Directive 91/356/EEC, including “the rules governing medicinal
products” in the European Union Volume 4; and (c) laws, rules, or regulations of
an applicable Regulatory Authority at the time of manufacture equivalent to
those in (a) and (b) above.

 

1.9                               “Collaboration Partner” shall mean Eli Lilly
and Company, with whom Company has entered into a collaboration arrangement
regarding Exenatide, or its successor.

 

1.10                        “Confidential Information” of a party shall mean all
data and information, tangible or intangible, whether in written, graphic,
verbal or electronic form, disclosed by such party to the other party, its
employees or representatives, or developed for or on behalf of such party by the
other party under this Agreement.

 

1.11                        “Contaminant” means a substance contained in Product
that (i) causes Product to fail to meet any Product Requirements or (ii) causes
Product to be adulterated within the meaning of the FDCA.

 

1.12                        “Control” shall mean, with respect to certain
rights, possessing ownership of or possessing the right to grant a license to
such rights.

 

--------------------------------------------------------------------------------


 

1.13                        “Drug Approval Application” shall mean an
application for Regulatory Approval required before commercial sale or use of
Product as a drug in a regulatory jurisdiction.

 

1.14                        “Exenatide or Exenatide Drug Substance” shall mean a
dry powder preparation containing Exenatide peptide as provided by Company for
further manufacture into Product by Manufacturer.

 

1.15                        “Facilities” shall mean the manufacturing plant and
offices owned by Manufacturer and located at Ash Road North, Wrexham Industrial
Estate, Wrexham LL 13 9UF, United Kingdom and a storage and distribution
facility owned by Manufacturer and located at Unit B, Spectrum Business Park,
Bridge Road South, Wrexham Industrial Estate, Wrexham LL13 9QA, United Kingdom.

 

1.16                        “FDA” shall mean United States Food and Drug
Administration or any successor agency.

 

1.17                        “FDCA” shall mean the United States Federal Food
Drug and Cosmetics Act, as amended and all regulations promulgated thereunder,
or any successor laws and regulations thereto

 

1.18                        “Fill Date” shall mean that date on which the
manufacture of a Batch is actually completed, notwithstanding the date on which
the Batch manufacture begins.

 

1.19                        “Hidden Defect” shall mean a defect that causes
Product to fail to conform to the Specifications or to the warranties provided
by Manufacturer hereunder, which defect is not discoverable upon reasonable
physical inspection and testing performed pursuant to Section 5.3 but is
discovered at a later time (e.g., in the course or as a result of long-term
stability studies).

 

1.20                        “Manufacturing Process” shall mean the methods,
techniques, processes and procedures developed under the Development Agreement
or otherwise provided to Manufacturer by the Company or its Collaboration
Partner with respect to Product.

 

1.21                        “Manufacturing Technology” shall mean the specific
and confidential technology which has been developed by Manufacturer for the
siliconization of glass cartridges used in the production of the Product as
defined herein and is described further in related standard operating procedures
(“SOPs”).

 

1.22                        “Materials” shall mean raw materials, components,
excipients and other ingredients and packaging materials used in the manufacture
and packaging of Product.

 

1.23                        “OUS Country” shall mean any country outside of the
United States and its territories.

 

1.24                        “Product” shall mean the finished dosage form of
Exenatide, for injection in cartridge presentation as described in Exhibit B of
this Agreement.

 

--------------------------------------------------------------------------------


 

1.25                        “Product Price” shall mean the price for Product set
forth in Exhibit A.

 

1.26                        “Product Requirements” shall mean all of the
requirements referenced in Section 8.3 of this Agreement.

 

1.27                        “Quality Agreement” shall mean the (Technical)
Quality Agreement among Amylin, Collaboration Partner and Manufacturer dated as
of the October 7, 2004, which is incorporated into this Agreement by reference
and made a part hereof.

 

1.28                        “Recall Action” shall have the meaning ascribed to
it in Section 5.4 hereof.

 

1.29                        “Regulatory Approval” shall mean any approvals
(including supplements, amendments, pre-marketing and post-marketing approvals,
labeling approval, and pricing and reimbursement approvals), licenses,
registrations or authorizations of any national, supra-national (e.g., the
European Commission or the Council of the European Union), regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the manufacture, distribution, use or sale of
Product in a regulatory jurisdiction.

 

1.30                        “Regulatory Authority” shall mean the FDA in the
United States or the MHRA, EMEA or any other the applicable regulatory agency or
entity having the responsibility, jurisdiction, and authority to approve the
manufacture, use, importation, packaging, labeling, marketing, and sale of
Product in any additional country, or any successor body to any of them.

 

1.31                        “Specifications” shall mean the regulatory,
manufacturing, quality control and quality assurance procedures, processes,
practices, standards, instructions and any other attributes that the parties
agree upon, or that are otherwise required, in connection with the manufacture
of Product, as set forth on Exhibit B, as amended from time to time by written
agreement of the parties pursuant to Section 4.3.

 

1.32                        “Term” shall have the meaning provided in
Section 9.1.

 

2.                                      Purchase and Supply.

 

2.1                               Purchase and Supply Agreement.  During the
Term, Company agrees to buy from Manufacturer, and Manufacturer agrees to sell
to Company, such quantities of the Product as may be set forth on purchase
orders placed by Company in accordance with the provisions hereof.

 

2.2                               Minimum Orders.  For the time frames set forth
on the attached Exhibit C, Company agrees to purchase Product from Manufacturer
in an amount equal to or greater than the minimum quantities set forth on
Exhibit C.  For clarification, purposes, cartridges purchased as process
validation batches, including those for which purchase orders have been
submitted prior to October 7, 2004 by Company to Manufacturer, will count as
part of the minimum quantity required in the Initial Period.  In the event that
during any Purchase Period (as defined in Exhibit C) the Company’s actual
purchases of the Product from Manufacturer are less than the minimum amount
specified above for said Purchase Period, Company will pay to Manufacturer

 

--------------------------------------------------------------------------------


 

the difference between the amount invoiced to Company for its actual purchases
during the Purchase Period and the amount that would have been invoiced had
Company purchased the minimum amount agreed to for such Purchase Period;
provided, however, (i) Company shall not be obligated to make any such payments
if the Agreement has been terminated, (ii) the Company shall only be obligated
to pay for Product supplied to the Company pursuant to this Agreement.  In any
given calendar quarter, Company shall order [***]%, plus or minus [***]%, of the
minimum quantity for the Purchase Period in which the calendar quarter occurs. 
Following the Fifth Period, Manufacturer may bid, in competition with Company’s
other manufactures of the Product, to provide a greater percentage of Company’s
requirements of the Product.  For purposes of this Section 2.2, a “purchase”
shall mean the submission by Company of a firm purchase order.

 

 

For Product orders not timely shipped by Manufacturer, Company agrees to add the
balance of the delayed Product to the next Purchase Period with the shipment
schedule to be agreed upon by both parties in writing.

 

2.3                               Forecasts.  Beginning within seven days of the
Approval Date and at the commencement of every calendar [***] thereafter,
Company shall furnish Manufacturer with non-binding forecasts of Product
requirements under this Agreement for the ensuing [***] ([***]) calendar [***].

 

2.4                               Purchase Orders.  Company shall order the
Product by submitting written purchase orders, in Company’s standard form in
effect from time to time, to Manufacturer.  Each purchase order shall specify
the quantities of the Product ordered which shall be in batch quantities or
multiples thereof, the cartridge size thereof, the desired shipment date for
such Product, the pricing, and any special shipping instructions.  Company shall
submit each purchase order to Manufacturer at least [***] Business days in
advance of the desired shipment date specified in such purchase order.  No more
than ten (10) Business days following receipt of each purchase order
Manufacturer shall confirm in writing its acceptance of same and shall advise
Company of its planned shipment date and its designated lot numbers for the
Product.  Manufacturer shall make each shipment of the Product in the quantity,
cartridge size and on the shipment date specified for it on Company’s purchase
order, via the mode(s) of transportation and to the party and destination
specified on such purchase order.   Release samples representing the
Manufacturing Process and meeting the requirements set forth in the Batch Record
will be shipped within [***] Business Days after the actual Fill Date. No later
than [***] ([***]) Business days following Company’s submission of a purchase
order Manufacturer shall ship the Product which is the subject of the purchase
order, subject to Section 5.1, and shall supply copies of the associated
documentation as described in the Quality (Technical) Agreement, including the
signed Certificate of Analysis and signed Certificate of Compliance for the
Product.  Any purchase orders for the Product submitted by Company to
Manufacturer shall reference this Agreement and shall be governed exclusively by
the terms contained herein except to the extent set forth in the following
sentence.  The terms and conditions of this Agreement shall supersede any term
or condition in any order, confirmation or other document furnished by Company
or Manufacturer that is inconsistent with these terms and conditions, unless it
is mutually agreed between the parties hereto in writing.  If purchase orders
are issued less than

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

[***] Business days in advance of the desired shipment date, Manufacturer shall
make commercially reasonable efforts to meet Company’s requirements, however
Manufacturer’s failure to meet such requirements shall not be deemed to be a
breach of this Agreement.  In the event a purchase order is issued less than
[***] ([***]) Business days in advance of the desired shipment date,
Manufacturer shall advise Company within ten (10) Business Days whether such
purchase order can be fulfilled by the date requested in the purchase order and
the parties shall agree upon a delivery date of the requested Product.

 

3.                                      Prices and Payment.

 

3.1                               Price.  Company shall pay to Manufacturer the
applicable Product Price for all Product supplied to Company pursuant to this
Agreement. All shipment and delivery costs directly related to Product shipment
shall be invoiced directly to Company. For any additional services requested by
Company via a purchase order and provided by Manufacturer, such as testing or
packaging, Company shall pay the applicable price set forth on Exhibit A hereto
provided; however, Manufacturer shall provide Company a prior written estimate
of the costs for such services.  Company shall pay to Manufacturer the actual,
out-of-pocket costs for any materials for which it has agreed herein to be
responsible to pay.

 

3.2                               Purchase Price Adjustment.  Company and
Manufacturer agree to meet no less than twice per year (12 month period) to
formally review continuous improvement activities and other improvements
resulting from experience in operating the Manufacturing Process including
potential adjustments in Materials or Materials pricing. Company and
Manufacturer shall work together to obtain process improvements.  Net savings or
increases in the purchase costs of Materials obtained by Manufacturer according
to Section 4.1(a) shall result in reductions or increases respectively in the
Purchase Price. Net savings in labour costs resulting from Manufacturer’s
efficient management of the Manufacturing Process shall not result in reductions
in the Purchase Price. Net increases in the cost of the Manufacturing Process
due to increased labour costs or changes demanded by the Company shall result in
increases in the Purchase Price. Net savings in the product cost per unit
achieved due to increases in the Target Yield or manufacturing batch size shall
result in corresponding reductions in the Purchase Price.  If the parties cannot
in good faith agree on the proposed Purchase Price adjustment, the dispute will
be discussed between the senior management of both Company and Manufacturer.  In
no event may Manufacturer increase the Purchase Price by a percent which exceeds
the lesser of (i) the percentage change in the [***] or (ii) [***] percent
([***]%) of the original Purchase Price.  The increase or decrease will be
applicable on 1st May of every calendar year.

 

3.3                               Invoices.  Upon acceptance by Manufacturer of
a purchase order, Manufacturer shall invoice Company for [***] percent ([***]%)
of the estimated aggregate Product Price for the purchase order (the
“Reservation Fee”).  Upon completion of the manufacture of each purchase order
and the submission of a Certificate of Analysis and Certificate of Compliance
duly approved by Manufacturer to Company for the batches of Product manufactured
for such purchase order, Manufacturer shall invoice Company the Product Price
for the quantity of Product manufactured with a credit to Company in the amount
of the Reservation Fee.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

3.4                               Cancellation Fee.  If, after issuing a
Purchase Order to the Manufacturer for quantities which are in excess of the
minimum order quantities defined in Section 2.2 for that Purchase Period and
acceptance by the Manufacturer of such Purchase Order, but before Manufacturer
starts work to manufacture for that Purchase Order, the Company subsequently
cancels or postpones its order, then Manufacturer shall have the right but not
the obligation to charge to Company [***] percent ([***]%) of the product price
(“Cancellation Fee”). If, after issuing a Purchase Order to the Manufacturer,
the Company subsequently cancels or postpones its order after the Manufacturer
has started work to manufacture for that Purchase Order, the Manufacturer shall
be entitled to charge to Company [***] percent ([***]%) of the Product Price for
that Purchase Order.

 

3.5                               Time for payments shall be of the essence. The
Manufacturer reserves the right to charge the lesser of either [***]% or the
highest percentage allowed under applicable law, per month on any overdue amount
until the date of payment in full save where part or whole payment is withheld
by the Company on a specific invoice as a result of a genuine dispute over that
invoice or part thereof.

 

3.6                               Method of Payment; Currency.  All payments due
hereunder to Manufacturer shall be paid to Manufacturer in [***] not later than
[***] ([***]) days following the receipt of the applicable invoice, unless such
shipment of Product is rejected in accordance with the provisions of
Section 5.3.  Company shall make payment by telegraphic transfer to the account
number [***] at HSBC, 17-19 Regent Street, Wrexham North Wales, UK. LL11 1RY or
to such other account of Manufacturer designated in writing to Company.  All
currency amounts referenced in this Agreement are to [***].

 

3.7                               Effect of Certain Events.  In the event of
termination or expiration of this Agreement, Manufacturer shall provide
reasonable assistance to Company to implement the transfer of manufacturing
responsibility for the Product to Company or its designee.  Such reasonable
assistance shall include transfer of the Manufacturing Process as described in
Section 7.7.  In the event of termination of this Agreement by Company pursuant
to Section 9.2(a) or (b) or 9.3(c), such reasonable assistance will be provided
at Manufacturer’s expense. In the event of any other termination of this
Agreement pursuant to Section 9.3(b) or Section 9.4, within [***] days Company
shall pay to Manufacturer a sum of [***] ([***]) and payment of such amount
shall be a full and final settlement of all obligations of Company pursuant to
this Agreement.  In the event of any other termination or expiration of this
Agreement, Company shall pay Manufacturer’s reasonable and documented costs of
providing such assistance.  In the event of termination or expiration of this
Agreement, Manufacturer will promptly return to Company all unused Exenatide
provided to Manufacturer pursuant to Section 4.1 hereof and Materials paid for
by Company as directed by and at the expense of Company.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

4.                                      Manufacturing.

 

4.1                               Materials.

 

(a)                                  Except as stated in Section 4.1(b),
Manufacturer will obtain any Materials required for the manufacture of the
Product, and shall use commercially reasonable efforts to obtain the best price
for such materials, in reasonable quantities consistent with Company’s most
recent forecast for the Product. Company shall pay the actual, out-of-pocket
cost of the Materials plus the cost of related quality control testing subject
to Sections 3.3 and 3.6.  Manufacturer shall store the Materials at no cost to
the Company.  All Materials obtained by Manufacturer pursuant to this
Section 4.1(a) shall meet the specifications stated in the Quality Agreement and
Manufacturer shall order all Materials only from vendors approved in advance by
Company.  Manufacturer shall ensure components, excipients and other materials
required to manufacture the Batch are released for use, in accordance with
Manufacturer’s Quality System and requirements stated in the then current
Quality Agreement, prior to the manufacturing of the Batch. Company shall
reimburse the Manufacturer all the costs of all the components in stock or on
order on behalf of the Company by the Manufacturer, including QC testing costs
and disposal costs, if such materials become redundant at any time if:
(i) Company or its Collaboration Partner makes a good faith determination not to
continue with the commercialization of Product, (ii) Company terminates this
Agreement according to Section 9.4, (iii) such materials expire due to
insufficient demand for Product, or (iv) such materials become obsolete due to a
change of specification advised by the Company; provided, however, Manufacturer
shall use commercially reasonable efforts to either utilize such materials in
other areas of its business or to return the materials, and Company shall not
reimburse Manufacturer for any such utilized or returned materials.  The orders
will be placed keeping in view the future forecasts and delivery lead times.
Manufacturer will maintain a safety stock level of at least [***] ([***])
calendar [***] and ([***]) calendar [***], but no more than [***] ([***])
calendar [***] of approved materials.  For clarification purposes, safety stock
includes materials needed to fulfill forecasts issued by Company pursuant to
Section 2.3.  Manufacturer and Company will review safety stock levels on a
quarterly basis and will mutually agree to make appropriate changes.

 

(b)                                  Company shall supply to Manufacturer, free
of charge, freight and duties prepaid and with transportation insurance paid by
Company, quantities of Exenatide sufficient to enable Manufacturer to
manufacture the quantities of the Product ordered by Company.  Exenatide will be
sampled according to the Quality Agreement and held by Manufacturer under
appropriate storage conditions until such time as it is required for manufacture
of Product.  Manufacturer and Company agree that in the case of Product
manufactured prior to satisfactory completion of the first [***] commercial full
scale batches (including process validation batches) of each of the
presentations of Product, Manufacturer shall make commercially reasonable
efforts to maximize yields but shall not be held liable for losses of Exenatide
occurring as part of the manufacturing process unless otherwise agreed to by the
parties.  Company and Manufacturer agree to meet no less than twice per year (12
month period) to review losses of Exenatide occurring as part of the
manufacturing process and to negotiate financial responsibility.  For clarity,
“satisfactory completion” of a batch will not include a batch with aberrant
results.  The Target Yield shall be defined as [***] percent ([***]%) of the
Batch

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Yield as set forth on Exhibit A.  All shipments of Exenatide will be accompanied
by a Certificate of Analysis indicating the peptide content of such Exenatide
and such other information as Amylin may specify and is to arrive approximately
[***] days in advance of planned Product manufacture to allow for testing. 
Within [***] ([***]) business days of receipt of any Exenatide hereunder,
Manufacturer will verify the quantity and identity of such shipment of Exenatide
according to test methods approved and provided by Company and shall inspect the
Exenatide in accordance with Manufacturer’s incoming material inspection
procedures.  If Manufacturer detects any discrepancies in the Exenatide in
quantity or in the identity based on the identity testing performed,
Manufacturer shall inform Company immediately upon, but no later than [***]
([***]) business days after, having detected such discrepancies.  Manufacturer
shall also inform Company of any obvious damage to the Exenatide or container
received within [***] ([***]) business days of Manufacturer’s receipt thereof. 
Any rejected Exenatide shall be returned at Company’s expense and direction. 
Company shall make all final determinations if material is suitable for use in
Product manufacturing.

 

4.2                               Manufacture of Product.  Manufacturer will
manufacture and store Product at the Facilities in accordance with the Quality
Agreement, the Specifications, applicable Regulatory Approvals, cGMPs and other
Applicable Laws, as then in effect.  Manufacturer shall not rework any Batch of
the Product without Company’ prior written consent, which consent shall not be
unreasonably withheld.  Manufacturer shall allow an employee of each of Company
and Collaboration Partner (and, with Manufacturer’s prior consent, other
persons) to be present during all manufacturing of the Product. The Manufacturer
shall perform quality control and quality assurance testing to protocols agreed
in writing between the Parties prior to shipment of Exenatide Injection to the
Company. The Manufacturer shall test a portion of each Batch manufactured for
the Company prior to delivering such Batch to the Company, and shall provide a
certificate of analysis (i) confirming that the Manufacturer followed the agreed
methods for the testing of such Exenatide Injection, (ii) containing the quality
control and quality assurance test results for such Batch and (iii) confirming
that such Batch has been manufactured in accordance with the Batch records and
cGMP. The Manufacturer shall notify the Company immediately of any test failures
noted in the manufacture of Exenatide Injection.

 

4.3                               Change in Specifications or Manufacturing
Process.

 

(a)                                  Each party shall notify the other in
advance of any proposed changes in Specifications, release testing, stability
testing, packaging, materials, equipment, facilities, processes or procedures
used to manufacture Product under this Agreement.  No changes in Specifications,
release testing, stability testing, packaging or the materials, equipment,
facilities, processes or procedures used to manufacture Product under this
Agreement, except changes required by any applicable Regulatory Authority, will
be made unless the parties have agreed to such changes in writing prior to
adoption of such changes. Any such changes to the Product Specifications,
release testing, stability testing, packaging, materials, equipment, facilities,
processes or procedures used to manufacture Product shall be handled in
accordance with the procedures established in the Quality Agreement, with costs
paid as provided in Section 4.3(b), (c) or (d), as applicable.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

(b)                                  In the event Company requests any such
changes be made, other than changes described in Section 4.3(d), Manufacturer
shall accommodate Company’s requested changes to the extent technologically
feasible.   If such changes would result in material change in the cost of
manufacture, then in that event the product price may be suitably modified.  If
such changes require the purchase of capital equipment, such costs and any
related installation and qualification costs will be to the account of the
Company and such capital equipment shall be owned by the Company.

 

(c)                                  In the event Manufacturer requests any such
changes be made, other than changes described in Section 4.3(d), and such
changes would result in a material increase in Manufacturer’s cost of
manufacture, all costs reasonably required in connection with such changes shall
be paid as mutually agreed by the parties.

 

(d)                                  In the event changes are requested by a
Regulatory Authority or required to bring either of the Facilities into
compliance with Applicable Laws, or additional changes, activities, or
manufacturing is required to bring the manufacturing process into compliance
with Applicable Laws, Specifications or other Product Requirements, Manufacturer
shall accommodate such changes to the extent technologically feasible, and all
costs reasonably required in connection with such changes, activities, or
manufacturing shall be borne by the Manufacturer.   In such an event the product
price may be suitably revised to accommodate such changes

 

4.4                               Regulatory Matters.

 

(a)                                  Manufacturer shall provide to Company and
Collaboration Partner such documentation, data and other information relating to
the Facilities, Products, or Manufacturer’s manufacturing processes and
procedures for Product as Company or Collaboration Partner may request for
submission to Regulatory Authorities.

 

(b)                                  Company and Collaboration Partner shall be
responsible for all filings necessary for Regulatory Approvals.  The parties
agree that Company shall be the sole and exclusive owner of all right, title and
interest in and to all Drug Approval Applications and Regulatory Approvals
related to the Product in the United States and the Collaboration Partner shall
be the sole and exclusive owner of all right, title and interest in and to all
Drug Approval Applications and Regulatory Approvals related to the Product in
any OUS Country. Manufacturer shall assist Company and Collaboration Partner in
the preparation of all documents necessary to effectuate Company’s and
Collaboration Partners rights in all Drug Approval Applications and Regulatory
Approvals related to the Product and agrees to transfer, effect, confirm,
perfect, record, preserve, protect and enforce all rights, title and interests
transferred hereunder, at the reasonable request and expense of Company. 
Manufacturer will use commercially reasonable efforts to assist Company and
Collaboration Partner in obtaining such Regulatory Approvals.  For the avoidance
of doubt, Company and Collaboration Partner have sole responsibility for the
content of all Drug Approval Applications.

 

4.5                               Compliance with Quality Agreement and
Applicable Laws.  The parties shall comply with the terms and conditions of the
Quality Agreement.  Manufacturer shall comply with all Applicable Laws with
respect to activities under this Agreement.  Manufacturer represents and
warrants to Company that it has and will maintain during the Term all
establishment licenses and permits, including without limitation health, safety
and environmental permits, necessary for the conduct of Manufacturer’s
activities under this Agreement.

 

--------------------------------------------------------------------------------


 

4.6                               Manufacturer Facilities.  Manufacturer
warrants and represents that it has, and will maintain, all licenses, permits
and approvals necessary to fulfill its obligations under this Agreement. 
Manufacturer covenants to design and operate the facilities it uses to
manufacture, package, test, or store Product to successfully pass inspections
conducted by regulatory authorities. Manufacturer agrees to maintain appropriate
security measures at its facilities no less stringent than measures that are
customary in the pharmaceutical industry.

 

4.7                               QA Audits. Upon written notice of no less than
[***] ([***]) Business Days for routine audits to Manufacturer, Company and
Collaboration Partner shall have the right to have representatives visit the
Facilities during normal business hours to review Manufacturer’s manufacturing
operations, assess its compliance with cGMPs and quality assurance standards,
and discuss any related issues with Manufacturer’s manufacturing and management
personnel.  Manufacturer shall maintain the Facilities in accordance with
cGMPs.  Manufacturer’s failure to correct any cGMP deficiency regarding any
aspect of Manufacturer’s manufacture within a reasonable time period after
notice of such deficiency shall be a material breach of this Agreement. Upon
reasonable notice, the Manufacturer will allow employees of the Company and its
Collaboration Partner access to the Facility, documentation, and personnel to
audit and for observation of the production process and quality control testing
of the Exenatide Injection, disposal of waste and adherence to cGMP requirements
and this Agreement. During such inspections, employees of the Company and its
Collaboration Partner (number of persons should be restricted to not more than
[***] ([***])) shall have the right to audit any aspect of the Manufacturers
manufacture of Exenatide Injection, and such audit may include, without
limitation, verification of Manufacturers maintenance of drug establishment
registrations with the FDA and other applicable Regulatory Authorities, and
review of conditions and documentation of any aspect of manufacture of Exenatide
Injection.

 

4.8                               Regulatory Inspections. Manufacturer agrees to
permit the FDA and other Regulatory Authorities to inspect any aspect of
Manufacturer’s manufacture and testing of the Product including, without
limitations, any pre-approval inspection (“PAI”). Manufacturer shall cooperate
with Company and Collaboration Partner, and with any Regulatory Authority, as
necessary to facilitate prompt approvals by such Regulatory Authority of the
Manufacturing Process or testing process for the Product, including preparation
and submission of necessary data relating to the manufacturing or testing
processes, including without limitation any PAI or subsequent inspection.
Manufacturer shall notify Company if either or both of the Facilities are the
subject of an inspection by any Regulatory Authority or any compliance
inspection relating to, or that could reasonably be expected to, affect the
manufacture or storage of the Product or its production at the Facilities. 
Manufacturer shall provide such notification, by telephone and fax, as soon as
Manufacturer becomes aware of the inspection, but not later than two
(2) Business Days from the time Manufacturer becomes aware of the inspection. 
In connection with any such inspection, including without limitation a PAI,
Manufacturer shall allow employees or representatives of each of Company and
Collaboration Partner to be present during the

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

inspection.  Manufacturer shall allow Company and Collaboration Partner to
participate in the formulation of any response to regulatory inspections or any
other issues raised by any Regulatory Authority related to the Product. 
Manufacturer will also simultaneously provide Company with photocopies of any
responses provided to any Regulatory Authority, including, without limitation,
responses to any FDA 483 or similar reports. Manufacturer shall keep Company and
Collaboration Partner fully informed as to any Manufacturer communication with
any Regulatory Authority related to Product.

 

4.9                               Investigation of Failed Batch.  Manufacturer
shall investigate, and cooperate fully with Company and Collaboration Partner in
investigating any Batch that fails to meet the Product Requirements or that
incurs a significant deviation from expected Manufacturing Process. 
Manufacturer shall keep Company informed of the status of any investigation and,
upon completion of the investigation, shall provide Company and Collaboration
Partner with a final written report describing the cause of the failure or
deviation and summarizing the results of the investigation.

 

4.10                        Documentation.   Manufacturer shall keep complete,
accurate and authentic accounts, notes, data and records of the work performed
under this Agreement, including, without limitation, master production and
control records and Product complaint files, in accordance with Applicable
Laws.  In addition, Manufacturer shall retain and store samples of each Batch
only as required by Applicable Laws.  The sample size shall be twice the size
necessary to conduct quality control testing.  Manufacturer shall retain such
records and samples for the periods required by Applicable Laws. Upon Company’s
request, Manufacturer shall make available copies of such records and portions
of the samples to Company and, if directed by Company, to Collaboration
Partner.  After such time period, Manufacturer shall notify Company prior to
destroying such records and samples and, at Company’s request and expense, shall
provide copies of such records and any remaining samples to Company.  The
Manufacturer shall not be obliged to retain any samples thereafter and after due
intimation to the company, the Manufacturer shall destroy the remaining samples.

 

4.11                        Complaints and Adverse Reaction.  Each party shall
promptly advise the other of any complaints, adverse reaction reports, safety
issues or toxicity issues relating to Product of which it becomes aware, which
may be the result of, or have an effect on, the manufacturing or packaging
operations performed by Manufacturer.  Company or Collaboration Partner shall be
responsible for all reporting of such information to Regulatory Authorities.

 

4.12                        Labeling; Trademark.  Manufacturer shall affix
labeling to the Product as and if directed by Company.  Nothing in this
Agreement gives Manufacturer the right to use any trademark or trade name of
Company or Collaboration Partner except as specified in writing by Company or
Collaboration Partner.  Manufacturer shall not affix any label, stamp or other
mark identifying Manufacturer as the source of the Product except as instructed
in writing by Company or as may be required by Applicable Laws.

 

5.                                      Delivery and Acceptance.

 

5.1                               Delivery.  Unless otherwise agreed by the
parties in writing, all shipments shall be shipped FCA (Incoterms 2000) the
Facilities by air freight to the destination specified by

 

--------------------------------------------------------------------------------


 

Company in the applicable purchase order. Manufacturer shall make each shipment
of the Product in the quantity, cartridge size and on the shipment date
specified for it on Company’s purchase order, via the mode(s) of transportation
and to the party and destination specified on such purchase order. Manufacturer
will package and ship the Product in accordance with Manufacturer’s customary
practices for pharmaceutical products, unless otherwise specified by Company. 
Manufacturer shall deliver Product ordered by Company on the scheduled delivery
dates set forth in the relevant purchase orders, subject to the provisions of
Section 2.3.  If Company is not ready to accept shipment of Product on the date
Manufacturer is prepared to ship Product, then Manufacturer shall store Product
in a manner consistent with customary practices for pharmaceutical products and
Company shall pay Manufacturer a commercially reasonable storage fee.  Company
and Manufacturer agree to negotiate the amount of such storage fee in good
faith.

 

5.2                               Title.  Title to all Exenatide shall at all
times remain in Company.  Title to all Materials other than Exenatide, work in
progress to produce Product, and all completed Product (except Exenatide
contained therein) shall remain with Manufacturer until delivery of such Product
to the carrier designated by Company.  Notwithstanding the foregoing, and
regardless of whether delivery of Product to Company has occurred under
Section 5.1, Manufacturer shall bear all risk of loss with respect to, and shall
insure, all Product until transfer by Manufacturer to a carrier for shipment as
directed by Company in the applicable purchase order.

 

5.3                               Acceptance and Rejection.

 

(a)                                  Concurrent with the delivery of any Batch,
Manufacturer shall provide Company with all documentation required to be
provided to Company under the Quality Agreement, including, without limitation,
a Certificate of Analysis and Certificate of Compliance for such Batch.  Company
may reject delivery of any Batch that does not conform with the Product
Requirements.  Any such notice of rejection shall be in writing and shall
indicate the reasons for such rejection.

 

(b)                                  In order to reject delivery of a Batch,
Company must give written notice to Manufacturer of Company’ rejection of any
delivery within [***] ([***]) days after receipt of such delivery.  If no such
notice of rejection is received, Company shall be deemed to have accepted such
delivery of the Batch [***] ([***]) days after delivery of the Batch, except in
the case of Hidden Defects.  If Company discovers in a Batch a Hidden Defect,
such as a Contaminant, at any time after acceptance of such Batch, Company shall
notify Manufacturer within [***] ([***]) days of discovering such Hidden Defect
and shall have the right to reject the Batch under the procedures regarding
rejection set forth in Section 5.3(c), (d) and (e), as applicable.

 

(c)                                  After notice of rejection is given, Company
shall cooperate with Manufacturer in determining whether rejection is necessary
or justified.  Manufacturer shall notify Company as promptly as reasonably
possible (and in any event within [***] ([***]) days after notice of rejection
from Company) if Manufacturer does not agree that such rejection is

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

justified.  If no such notice from Manufacturer is received, Manufacturer shall
be deemed to agree that such rejection is justified.  Should Company reject any
Batch and Manufacturer agree that such rejection is justified or if applicable,
a third party determines such rejection is justified pursuant to the provisions
of Section 5.3(d), Manufacturer shall reimburse Company for Company’s cost for
(i) any Exenatide used in such rejected Batch, at the rates set forth in and
subject to the maximum liability stated in Section 10.3; and (ii) amounts paid
to Manufacturer by Company pursuant to Section 3.3.  Compliance with the
provisions of this Section 5.3(c) and payment of the costs in Section 5.3(d) and
(e) shall be Manufacturer’s sole liability to Company where Company rejects a
Batch of and either Manufacturer agrees, or a third party determines under
Section 5.3(d), that such rejection is justified, subject only to Section 10.4.

 

(d)                                  If Manufacturer in good faith disagrees
with Company’s determination that rejection of a Batch is justified, certain of
the Product in such Batch shall be submitted to a mutually acceptable third
party laboratory or expert. Such third party shall determine whether such
Product meets the Specifications, and the parties agree that such third party’s
determination shall be final and determinative. The party against whom the third
party tester/expert rules shall bear all costs of the third party testing and/or
determination.  Whether or not Manufacturer accepts Company’s basis for
rejection, promptly on receipt of a notice of rejection of a Batch, Manufacturer
shall replace such rejected Batch within [***] ([***]) days.  If the third party
tester/expert rules that the Batch meets Specifications and the other warranties
in Section 8, Company shall purchase that Batch at the agreed-upon price,
irrespective of whether Manufacturer has already replaced it. All replacement
Product shall be invoiced as well and Company shall pay for such Product as
otherwise provided under the terms of this Agreement.  If third party
tester/expert agrees that rejection was justified then Manufacturer shall
reimburse Company for (i) Company’s cost for any Exenatide used in such rejected
Batch, at the rates set forth in and subject to the maximum liability stated in
Section 10.3 and (ii) amounts paid by Company pursuant to Section 3.3.
Compliance with provisions of this Section 5.3(d) and payment of the costs in
Section 5.3(e) shall be Manufacturer’s sole only liability to Company where
Company rejects a Batch of and either Manufacturer agrees, or a third party
determines under Section 5.3(d), that such rejection is justified, subject only
to Section 10.4.  Manufacturer shall have no further liability to the Company in
respect of such Batch except to what is stated herein.

 

(e)                                  Company may not destroy any Batch until
[***] ([***]) days after rejection unless, prior to that date, Company receives
written notification from Manufacturer that Manufacturer does not agree that
such rejection is justified or that Manufacturer requests return of such
rejected Batch.  Company shall destroy such rejected Batch promptly at
Manufacturer’s cost and provide Manufacturer with certification of such
destruction.  Company shall, upon receipt of Manufacturer’s request for return,
promptly return such Batch to Manufacturer, at Manufacturer’s cost.

 

5.4     Recalls and Similar Actions

 

(a)                                  If there is a recall, withdrawal or field
correction with respect to, or any governmental seizure of, Product (“Recall
Action”), which Recall Action is considered by the Company or its Collaboration
Partner to be due in part to a failure of the Manufacturer to

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

comply with its warranties stated in Section 8.3 of this Agreement then Company
or, in the case of a Recall Action in an OUS County, Collaboration Partner, 
will notify Manufacturer promptly of the details regarding such Recall Action,
including providing copies of all relevant documentation concerning such Recall
Action. Manufacturer will assist Company and its Collaboration Partner in
investigating any such Recall Action, if Company or its Collaboration Partner so
requests, and all regulatory contacts that are made and all activities
concerning such Recall Action will be initiated and coordinated by Company or,
in the case of a Recall Action in an OUS Country, Collaboration Partner with
Manufacturer’s involvement and assistance, as reasonably requested by Company or
its Collaboration Partner.

 

(b)                                 If any Recall Action occurs which is
considered by the Company or its Collaboration Partner to be due in part to a
failure of the Manufacturer to comply with its warranties stated in Section 8.3
of this Agreement and Manufacturer agrees with said consideration then
Manufacturer shall, to the extent and only to the extent of its relative
responsibility, bear the cost and expense of any such Recall Action. Therefore,
if both Manufacturer and Company contribute to the cause of such a Recall
Action, the cost and expense thereof will be shared in proportion to each
party’s contribution to the problem.

 

(c)                                  If any Recall Action occurs which is
considered by the Company or its Collaboration Partner to be due in part to a
failure of the Manufacturer to comply with its warranties stated in Section 8.3
of this Agreement and Manufacturer disagrees with said consideration then the
parties shall refer to a mutually acceptable third party expert. Such third
party shall determine if Manufacturer has complied with its warranties stated in
Section 8.3. If such a determination is made Manufacturer shall have no
liability towards the cost and expense of the Recall Action. If the third party
determines Manufacturer has not complied with its warranties stated in
Section 8.3 Manufacturer shall, to the extent and only to the extent of its
relative responsibility, bear the cost and expense of any such Recall Action.

 

6.                                      Protection of Confidential Information.

 

6.1                               Confidentiality.  During the Term and for a
period of ten (10) years thereafter, each party (the “Receiving Party”) agrees
with respect to any Confidential Information of the other party (the “Disclosing
Party”):

 

(a)                                  To use such Confidential Information only
for the purposes set forth in this Agreement;

 

(b)                                  To receive, maintain and hold the
Confidential Information in confidence;

 

(c)                                  Not to disclose, or authorize or permit the
disclosure of, any Confidential Information to any third party without the prior
written consent of the Disclosing Party; and

 

--------------------------------------------------------------------------------


 

(d)                                  Except as needed to fulfill its obligations
hereunder, to return any Confidential Information to the Disclosing Party at the
request of the Disclosing Party and to retain no copies or reproductions
thereof.

 

6.2                               Limitations.  The Receiving Party shall not be
obligated to treat as Confidential Information information that the Receiving
Party can show by competent written evidence:

 

(a)                                  was already known to the Receiving Party
without any obligations of confidentiality prior to receipt from the Disclosing
Party;

 

(b)                                  was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure, other than through any
act or omission of the Receiving Party in breach of any obligation of
confidentiality;

 

(d)                                  was disclosed to the Receiving Party, other
than under an obligation of confidentiality, by a third party who had no
obligation not to disclose such information to others; or

 

(e)                                  was independently discovered or developed
by the Receiving Party without the use of the Disclosing Party’s Confidential
Information.

 

6.3                               Authorized Disclosure.  Notwithstanding
Section 6.1, the Receiving Party may disclose Confidential Information, without
violating the obligations of this Agreement, to the extent the disclosure is
required by Applicable Laws or a valid order of a court or other governmental
body having jurisdiction; provided that the Receiving Party gives reasonable
prior written notice to the Disclosing Party of such required disclosure and
makes a reasonable effort to obtain, or to assist the Disclosing Party in
obtaining, a protective order preventing or limiting the disclosure and/or
requiring that the Confidential Information so disclosed be used only for the
purposes for which the law or regulation requires, or for which the order was
issued.  Further, the Receiving Party may disclose Confidential Information of
the Disclosing Party solely to the extent (a) such disclosure is reasonably
necessary in advising investors and the investment community of the results of
the research, development or commercialization activities hereunder (subject to
the prior written consent of the Disclosing Party, which consent will not be
unreasonably withheld), or (b) such disclosure is made to Affiliates, employees,
consultants or agents (or, with respect to Company, to Collaboration Partner),
to other third parties in connection with due diligence by such Third Parties,
or to potential third party investors in confidential financing documents,
provided, in each case, that any such Affiliate, employee, consultant, agent or
third party is subject to confidentiality and non-use obligations with respect
to such information.

 

6.4                               Use of Name/Publicity.  Neither party shall
use the other party’s name, nor shall Manufacturer use Collaboration Partner’s
name, in connection with any publication or promotion without the other party’s
written consent, or, as applicable to Manufacturer, Collaboration Partner’s
written consent, except as required by federal, state or local laws, rules and
regulations.  Manufacturer shall not disclose the specific content or terms of
this Agreement without the prior written consent of Company.

 

--------------------------------------------------------------------------------


 

6.5                               Collaboration Partner.  For purposes of this
Agreement, Confidential Information shall include all information confidential
and/or proprietary to Collaboration Partner that is provided to Manufacturer
under this Agreement and Manufacturer agrees to comply with the confidentiality
obligations under this Section 6 with respect to all of such information of
Collaboration Partner supplied hereunder.

 

7.                                      Intellectual Property Rights.

 

7.1                               Company Inventions.  All right, title and
interest in and to any intellectual property rights in Exenatide and Product
shall at all times be and remain the sole and exclusive property of Company. 
Company shall solely own, and shall alone have the right to apply for patents,
patent rights and inventor’s certificates, on any invention, method, process,
discovery or know-how (whether or not patentable) which is conceived solely by
Company, its consultants or agents (other than Manufacturer) in the performance
of this Agreement (“Company Inventions”).

 

7.2                               Manufacturer Inventions.  Manufacturer shall
solely own, and shall alone have the right to apply for patents, patent rights
and inventor’s certificates, on any invention, method, process, discovery or
know-how (whether or not patentable) which is conceived solely by Manufacturer,
its consultants or agents in the performance of this Agreement (“Manufacturer
Inventions”).

 

7.3                               Joint Inventions.  Any invention, method,
process, discovery or know-how (whether or not patentable) not conceived solely
by either Company and Manufacturer or their respective consultants or agents
during the performance of this Agreement (“Joint Inventions”) shall be jointly
owned by Company and Manufacturer.  The law of joint ownership of patents of the
United States shall apply to joint ownership of any Joint Inventions inside and
outside of the United States.  Where appropriate, the Parties may engage outside
counsel agreeable to both Parties (the costs of which shall be borne equally by
the Parties) to represent them jointly in the prosecution of patent applications
and the maintenance of patents with respect to Joint Inventions.

 

7.4                               Prosecution.  Should either party not wish to
file, prosecute, maintain or issue a patent application or maintain a patent
covering such party’s interest in a Joint Invention, then such party (the
“Granting Party”) shall, at the other party’s election, grant to the other party
(i) a perpetual, irrevocable, exclusive (even as to the Granting Party and its
Affiliates), worldwide, fully paid-up royalty-free license under the Granting
Party’s interest in the Joint Invention, with the right to grant sublicenses, to
develop, make, have made, use, import, offer to sell, have sold and sell
products, and (ii) any necessary authority to file, prosecute, maintain and
issue such a patent application or maintain such a patent, all at the expense of
the party requesting that such filing be made or action be taken.

 

--------------------------------------------------------------------------------


 

7.5                               Assistance.  Upon request, Company and
Manufacturer shall each provide the other with reasonable assistance in
obtaining patents and, if necessary, enforcing patent rights in Manufacturer
Inventions, Company Inventions or Joint Inventions, as applicable.  To that end,
each party agrees to assist the other in executing, verifying and delivering
such documents and performing such acts as may be reasonably requested by the
other party in applying for, obtaining, perfecting, evidencing, sustaining or
enforcing the other party’s rights in Manufacturer Inventions, Company
Inventions or Joint Inventions, as applicable.  The party requesting such
assistance shall reimburse the assisting party for all reasonable out-of-pocket
expenses incurred and provide reasonable compensation for time spent in
providing such assistance, except in the case of any patent covered by a Joint
Invention, in which case no compensation shall be provided and all expenses
shall be [***] by the Parties (i.e., [***]% paid by Company and [***]% paid by
Manufacturer).

 

7.6                               Infringement.  Each party shall promptly
notify the other of any potential alleged or threatened infringement of patents
claiming any Company Invention, Manufacturer Invention or Joint Invention, or of
any allegation by a third party of which it becomes aware that the activity of
Company or Manufacturer pursuant to this Agreement infringes a third party’s
patent rights.

 

7.7                               Manufacturing Process License.  Manufacturer
hereby grants Company a perpetual, irrevocable, exclusive, worldwide,
royalty-free, fully paid-up license, with the right to sublicense, to all of
Manufacturer’s rights in and to the Manufacturing Process, including any
Manufacturer Inventions, to use, make, have made, import, offer to sell, have
sold and sell Product or any other product containing Exenatide; provided
however, if Company or any sublicensee of Company or any successor business or
assignee wishes Manufacturer to assist in the transfer of the Manufacturing
Process to another manufacturer, Manufacturer shall have the right to charge a
commercially reasonable fee based on FTE rates for providing training and other
assistance requested by such party in connection with such technology transfer. 
Notwithstanding the foregoing, if any such transfer of the Manufacturing Process
to a third party results in a transfer of the Manufacturer’s Technology, the
parties agree to meet for the purpose of determining the appropriate
compensation to be paid to the Manufacturer.

 

8.                                      Representations and Warranties.

 

8.1                               No Inconsistent Obligations.  Each party
represents and warrants that the terms of the Agreement are not inconsistent
with its other contractual arrangements or obligations.

 

8.2                               Due Authorization.  Each party represents and
warrants that (a) it has full power and authority to enter into this Agreement,
(b) this Agreement has been duly authorized by it, and (c) this Agreement is
binding upon it.

 

8.3                               Product Warranties.  Manufacturer represents
and warrants that Product delivered hereunder will:

 

(a)                                  be manufactured by Manufacturer in
accordance with cGMPs and relevant Regulatory Approvals;

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

(b)                                  conform to the Specifications at the time
of delivery;

 

(c)                                  not contain any Contaminant or be
adulterated within the meaning of the FDCA or any other Applicable Law in which
the definitions of adulteration are substantially the same as those contained in
the FDCA, as such laws are constituted and effective at the time of delivery;

 

(d)                                  not be an article which may not, under the
provisions of Sections 404, 505 of 512 of the FDCA, be introduced into
interstate commerce; and

 

(e)                                  be free and clear of any lien or
encumbrance.

 

Company’s remedies and Manufacturer’s liability with respect to the warranties
set forth in this Section 8.3 are set forth in Section 5.3(d) above.

 

8.4                               The Company represents, warrants and agrees
that:

 

a)                                      The manufacture of Product as
contemplated herein, will not, to the Company’s knowledge, infringe any existing
patents or any other proprietary rights of third parties, and as of the date
hereof Company has not received any notice of any claimed infringement
(including without limitation patent infringement) in connection with the
Product.

 

b)                                     The Company, to the Company’s knowledge,
and its employees have never been debarred or convicted of a crime for which a
person can be debarred, under subsection (a) or (b) of 21 U.S.C. § 335a, as
amended, and Company agrees that it does not now and does not intend in the
future to use in any capacity the services of any person debarred under
subsection (a) or (b) of 21 U.S.C. §335a, as amended.  If, during the term of
this Agreement, Company or any other person performing under this Agreement
becomes debarred or disqualified, or receives notice of an action or threat of
an action with respect to debarment or disqualification, Company shall promptly
notify Manufacturer.

 

8.5                               No Debarred or Disqualified Persons.
Manufacturer represents and warrants that it is not currently and it shall not
employ, contract with, or retain any person directly or indirectly to perform
any services under this Agreement if such a person (a) is under investigation by
the FDA for debarment or is presently debarred by the FDA pursuant to 21 U.S.C.
§ 335a or its successor provisions or any regulations promulgated thereunder,
(b) has a disqualification hearing pending or has been disqualified by the FDA
pursuant to 21 CFR § 312.70 or its successor provisions or (c) is subject to
similar investigation or disqualification pursuant to any other relevant
regulatory authority.  In addition, Manufacturer represents and warrants that it
has not engaged in any conduct or activity which could lead to any of the
above-mentioned disqualification or debarment actions.  If, during the Term,
Manufacturer or any person employed or retained by it to perform any services
under this Agreement (i) comes under investigation by the FDA for a debarment
action or disqualification, (ii) is debarred or disqualified, or (iii) engages
in any conduct or activity that could lead to any of the above-mentioned
disqualification or debarment actions, Manufacturer shall immediately notify
Company of same.

 

--------------------------------------------------------------------------------


 

8.6                               Disclaimer.  Except as set forth above,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGMENT, MERCHANTIBILITY, AND FITNESS FOR A PARTICULAR PURPOSE.

 

8.7                               Limitation of Liability.  NEITHER PARTY SHALL
BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY
LICENSE GRANTED HEREUNDER.  This Section 8.7 shall not be construed to limit
either party’s indemnification obligations under Section 10 or to limit remedies
available for breach of confidentiality and non-use obligations or for
infringement or misappropriation of intellectual property rights.

 

9.                                      Term and Termination.

 

9.1                               Term.  The term of this Agreement shall
commence on the October 7, 2004 and, unless terminated earlier as provided
herein, shall continue until the expiration of the Fifth Period (as defined in
Exhibit C), subject to renewal by mutual written agreement of the parties (the
“Term”).

 

9.2                               Termination by Either Party.  A party may
terminate this Agreement:

 

(a)                                  for material breach of this Agreement by
the other party upon sixty (60) days’ written notice specifying the nature of
the breach, if such breach has not been cured within such sixty (60) day period;
provided, this Agreement may be terminated immediately if the breach is
incapable of remedy or has not been corrected by the breaching party within
sixty (60) days after written notice; or

 

(b)                                  immediately upon written notice to the
other party, if the other party makes a general assignment for the benefit of
creditors, files an insolvency petition in bankruptcy, petitions for or
acquiesces in the appointment of any receiver, trustee or similar officer to
liquidate or conserve its business or any substantial part of its assets,
commences under the laws of any jurisdiction any proceeding involving its
insolvency, bankruptcy, reorganization (other than a reorganization without
insolvency), dissolution, liquidation or any other similar proceeding for the
release of financially distressed debtors or becomes a party to any proceeding
or action of the type described above and such proceeding or action remains
undismissed or unstayed for a period of more than sixty (60) days.

 

9.3                               Termination by Company. Company may terminate
this Agreement

 

(a)                                  at any time after the expiration of the
Fifth Period upon one (1) year’s prior written notice to Manufacturer;

 

(b)                                 at any time prior to the Approval Date in
the event that Company makes a good faith determination that it will not
continue with the commercialization of Product, upon at least sixty (60) days
prior written notice to Manufacturer, and such termination shall be effective at
the end of such sixty (60) day period; provided that Company shall remain
obligated to pay for Product ordered under any purchase orders issued by Company
to Manufacturer prior to such effective termination date

 

--------------------------------------------------------------------------------


 

(c)                                  immediately upon written notice to
Manufacturer if Manufacturer (i)  has its manufacturing authorizations for the
Product suspended or withheld (ii) in the case of a PAI, fails to pass an
inspection by a Regulatory Authority (iii) in the case of a regulatory
inspection by a Regulatory Authority fails to pass an inspection and has not
taken, within one hundred (100) Business Days, such action as is necessary to
correct the items cited by the Regulatory Authority.

 

9.4                               Automatic Termination. In the event Company
notifies Manufacturer that it has terminated development of Exenatide following
the receipt by Company of notice of final rejection by the FDA for marketing
authorization for commercial sale and distribution of Product in the United
States, then this Agreement shall automatically terminate.

 

9.5                               Survival Upon Termination.  Expiration or
termination of this Agreement will not relieve the parties of any obligation
accruing prior to such expiration or termination.  Sections 1, 4.8, 4.9, 4.10,
4.11, 6, 7, 8.3, 8.5, 8.6, 8.7, 9.5, 9.6, 10, 11 and 12 will survive termination
of this Agreement.

 

9.6                               Remedies.  In the event of any breach of any
provision of this Agreement, in addition to the termination rights set forth
herein, each party shall have all other rights and remedies at law or equity to
enforce this Agreement.

 

10.                               Indemnification.

 

10.1                        By Company.  Company agrees to indemnify, defend and
hold harmless Manufacturer and its Affiliates and their respective officers,
employees and agents (“Manufacturer Indemnitees”) from any loss, expense
(including reasonable legal counsel fees and expenses), cost, liability or
damages (“Losses”) incurred by any Manufacturer Indemnitee as a result of any
claim, demand, action or other proceeding by any third party (“Claim”) arising
out of or related to (a) Company’s breach of any representation or warranty made
by Company in this Agreement or (b) the handling, possession, storage or use of
Product by or on behalf of Company following delivery by Manufacturer to
Company, except to the extent Manufacturer is obligated to indemnify Company
with respect to such Losses under Section 10.2 or the Losses are based on the
negligence or willful misconduct of any Manufacturer Indemnitee.  Manufacturer
Indemnitees shall promptly and in any event within thirty (30) days notify
Company of any known Claim which is the subject of Losses.  Manufacturer
Indemnitees shall fully cooperate with Company in the defense or settlement of
any claim of Losses under this Section 10.1; provided, however, that no
Manufacturer Indemnitee shall be required to admit fault or responsibility in
connection with any settlement.  Manufacturer Indemnitee shall have the right to
select and to obtain representation by separate legal counsel at its own
expense.

 

10.2                        By Manufacturer.  Manufacturer shall indemnify and
hold harmless Company and Collaboration Partner and their respective Affiliates
and their respective officers, employees and agents (“Company Indemnitees”) from
and against any and all Losses to which

 

--------------------------------------------------------------------------------


 

any Company Indemnitee may become subject as a result of any Claim arising out
of or related to (a) Manufacturer’s breach of any representation or warranty
made by Manufacturer in this Agreement or (b) the handling, possession, storage
or use of Exenatide or Product by or on behalf of Manufacturer prior to delivery
of Product by Manufacturer to Company, except to the extent Company is obligated
to indemnify Manufacturer with respect to such Losses under Section 10.1 or the
Losses are based on the negligence or willful misconduct of any Company
Indemnitee.  Company Indemnitee shall promptly and in any event within thirty
(30) days notify Manufacturer of any known Claim which is the subject of
Losses.  Company Indemnitees shall fully cooperate with Manufacturer in the
defense or settlement of any claim of Losses under this Section 10.2; provided,
however, that no Company Indemnitee shall be required to admit fault or
responsibility in connection with any settlement.  Company Indemnitee shall have
the right to select and to obtain representation by separate legal counsel at
Company’s own expense.

 

10.3                        Loss of Exenatide.  If any Exenatide is destroyed,
damaged or lost while in Manufacturer’s custody, control or storage prior to its
use in the manufacture of the Product, Manufacturer’s liabilities shall be
determined at a rate of [***] US dollars ($[***]) per gram of Exenatide limited
to a maximum of [***] US dollars ($[***]) for each individual incidence of loss
prior to validation of the increase in batch size (the “Batch Size Increase”)
and at a rate of [***] US dollars ($[***]) per gram of Exenatide limited to a
maximum of [***] US dollars ($[***]) for each individual incidence of loss after
the Batch Size Increase.  For the avoidance of doubt Manufacturer shall not be
liable for loss of Exenatide if peptide content has deteriorated and
Manufacturer has complied fully with the storage requirements for Exenatide as
specified by Company.

 

10.4                        Restriction on Limitation of Liability.  Nothing in
this Agreement shall limit a party’s liability in respect of death or personal
injury caused by the negligence of that party or its liability in respect of
fraudulent misrepresentation.

 

11.                               Dispute Resolution

 

11.1                        Discussions Between the Parties.  If any claim,
dispute, or controversy of whatever nature arising out of or relating to this
Agreement, including, without limitation, any action or claim based on tort,
contract, or statute (including any claims of breach or violation of statutory
or common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Disputed Claim”), arises between
the parties and the parties cannot resolve the dispute within thirty (30) days
of a written request by either party to the other party, the parties agree to
hold a meeting, attended by the an executive officer or their equivalent of
Company and Manufacturer, to attempt in good faith to negotiate a resolution of
the dispute prior to pursuing other available remedies.  If, within sixty (60)
days after such written request, the parties have not succeeded in negotiating a
resolution of the dispute, such dispute shall be resolved by final and binding
arbitration in accordance with Section 11.2.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

11.2                        Arbitration.

 

(a)                                  Arbitration of Disputed Claims between the
parties under this Section 11.2 shall be conducted in accordance the Rules of
the International Chamber of Commerce, Court of Arbitration, Paris (the “ICC”),
except to the extent the provisions of this Section 11.2 conflict with such
Rules, in which case the provisions of this Section 11.2 shall prevail. .

 

(b)                                  The arbitration shall be conducted by three
(3) arbitrators who shall be knowledgeable in the subject matter which is at
issue in the dispute has no current or past affiliation with either party or
their respective Affiliates.  Each party shall select one of the arbitrators
within thirty (30) days after notice of arbitration under this Section 11.2, and
the third arbitrator, who shall act as the Chair of the arbitration, shall be
appointed by the ICC.

 

(c)                                  The arbitrators shall determine what
discovery will be permitted, consistent with the goal of limiting the cost and
time that the parties must expend for discovery; provided that the arbitrators
shall permit such discovery as the arbitrators deem necessary to permit an
equitable resolution of the dispute.  The arbitrators shall have sole discretion
with regard to the admissibility of any evidence.

 

(d)                                  No later than ninety (90) days after the
arbitrators are selected (or such other period of time as agreed to by the
parties in writing), the arbitrators will hold the arbitration hearing to
resolve each of the issues identified by the parties.  The arbitrators may
conduct additional arbitration hearings if the arbitrators deem appropriate;
provided that all arbitration hearings will be completed by no later than one
hundred twenty (120) days after the arbitrators are selected (or such other
period of time as agreed to by the parties in writing).  Each party will have
the right to be represented by counsel at any such arbitration hearing.  The
arbitration hearings shall be held in London, England.  Collaboration Partner
and its counsel shall have the right to be present at all arbitration hearings
and review all documents related to or produced as part of the arbitration.

 

(e)                                  The arbitration will be confidential and
the arbitrators will issue appropriate protective orders to safeguard each
party’s Confidential Information and, to the extent necessary, Collaboration
Partner’s Confidential Information.  Except as required by law, no party will
make (or instruct the arbitrators to make) any public announcement with respect
to the proceedings or decision of the arbitrators without the prior written
consent of the other party.  The existence of any Disputed Claim, and the award
of the arbitrators, will be kept in confidence by the parties and the
arbitrators, except as required in connection with the enforcement of such award
or as otherwise required by applicable law.

 

(f)                                    The arbitrators shall, within thirty (30)
days after the conclusion of the arbitration hearings, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded.  The
arbitrators shall be authorized to award compensatory damages, but shall NOT be
authorized to (i) award non-economic damages, such as for emotional distress,
pain and suffering or loss of consortium, (ii) award punitive damages, or
(iii) reform, modify or materially change this Agreement or any other agreements
contemplated hereunder; provided, however, that the damage limitations described
in subsections (i) and (ii) of this sentence will not apply if such damages are
statutorily imposed.  The arbitrators also shall be authorized to grant any
temporary,

 

--------------------------------------------------------------------------------


 

preliminary or permanent equitable remedy or relief they deem just and equitable
and within the scope of this Agreement, including, without limitation, an
injunction or order for specific performance.  The decision of the arbitrators
shall be final and binding upon the parties.  Judgment on the award rendered by
the arbitrators may be entered in any court having competent jurisdiction
thereof.  Nothing herein shall limit or restrict a party’s ability to seek
injunctive or other equitable relief in the event of a breach or anticipated
breach of Section 6.

 

(g)                                 Each party has the right before or during
the arbitration to seek and obtain from the appropriate court provisional
remedies, such as attachment, preliminary injunction or replevin, to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
arbitration.  This Section 11.2 shall not apply to any dispute, controversy or
claim that concerns (i) the validity or infringement of a patent, trademark or
copyright; or (ii) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory.

 

11.3                        Costs and Awards.  Each party shall bear its own
attorneys’ fees, costs, and disbursements arising out of the arbitration, and
shall pay an equal share of the fees and costs of the arbitrators; provided,
however, that the arbitrators shall be authorized to determine whether a party
is the prevailing party, and if so, to award to that prevailing party
reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges,
travel expenses, etc.), and/or the fees and costs of the arbitrator.  Absent the
filing of an application to correct or vacate the arbitration award under
California Code of Civil Procedure Sections 1285 through 1288.8, each party
shall fully perform and satisfy the arbitration award within fifteen (15) days
of the service of the award.

 

11.4                        Waiver and Acknowledgment.  By agreeing to this
binding arbitration provision, the parties understand that they are waiving
certain rights and protections which may otherwise be available if a Disputed
Claim between the parties were determined by litigation in court, including,
without limitation, the right to seek or obtain certain types of damages
precluded by this provision, the right to a jury trial, certain rights of
appeal, and a right to invoke formal rules of procedure and evidence.

 

12.                               Miscellaneous.

 

12.1                        No Implied Licenses.  No right or license is granted
under this Agreement by either party to the other, either expressly or by
implication, except those specifically set forth herein.

 

12.2                        Non-Solicitation

 

(a)                                  Manufacturer shall not, during the Term,
employ or engage or offer to employ or engage any person who during the [***]
([***]) months prior to the commencement of such employment or engagement was
employed by Company or Collaboration Partner.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

(b)                                  Company shall not, during the Term, employ
or engage or offer to employ or engage any person who during the [***] ([***])
months prior to the commencement of such employment or engagement was employed
by Manufacturer as a [***],[***] (Grade [***] or higher) [***] or a
[***]employee

 

(c)                                  Notwithstanding the foregoing, nothing in
this Agreement shall prohibit (i) the general advertisement of employment
positions by a party in any trade publication or other publication of general
circulation, (ii) the employment of any current employee of Company by
Manufacturer if such person initiates contact with Manufacturer without any
prior solicitation by Manufacturer or on Manufacturer’s behalf, other than as
permitted in clause (i) hereof, or (iii) the employment of any current employee
of Manufacturer by Company if such person initiates contact with Company without
any prior solicitation by Company or on Company’s behalf, other than as
permitted in clause (i) hereof.

 

12.3                        Independent Contractor Relationship.  Manufacturer’s
relationship with Company will be that of an independent contractor and nothing
in this Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.  Manufacturer is not an agent of Company and is
not authorized to make any representation, contract, or commitment on behalf of
the Company.  Manufacturer will be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to Manufacturer’s performance of services and receipt of
fees under this Agreement.  Manufacturer agrees to accept exclusive liability
for complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Manufacturer, its
agents or employees under this Agreement.  Manufacturer hereby agrees to
indemnify and defend Company against any and all such taxes or contributions,
including penalties and interest.

 

12.4                        Entire Agreement; Amendment.  This Agreement,
together with all exhibits attached hereto and hereby incorporated herein,
constitutes the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes all prior understandings and
agreements relating to its subject matter.  This Agreement may not be changed,
modified, amended or supplemented except by a written instrument signed by both
parties.

 

12.5                        Severability.  If any provision of this Agreement
should be held invalid or unenforceable, the remaining provisions shall be
unaffected and shall remain in full force and effect, to the extent consistent
with the intent of the parties as evidenced by this Agreement as a whole.

 

12.6                        Assignment; Delegation.  This Agreement shall inure
to the benefit of and be binding upon the successors and assigns of the parties
hereto; provided, however, that neither Company nor Manufacturer shall transfer
or assign this Agreement without the prior written consent of the other party. 
However, Company may assign this Agreement and its rights and obligations
hereunder without such consent to Collaboration Partner or in connection with
the transfer or sale of all or substantially all of its assets relating to
Exenatide or in the event of Company’s merger or consolidation or change in
control of similar transaction.  Manufacturer may not subcontract or otherwise
delegate its obligations under this Agreement without Company’ prior written
consent.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

12.7                        Governing Law.  This Agreement shall be governed by
the laws of the State of Delaware, excluding its conflict of laws principles.

 

12.8                        Headings.  Section headings are for convenience of
reference only and shall not be considered in the interpretation of this
Agreement.

 

12.9                        Days.  Unless otherwise specified herein, references
to a number of days shall reference calendar days.

 

12.10                 Force Majeure.  Neither party to this Agreement shall be
deemed to be in breach of this Agreement or otherwise liable to the other party
in any manner whatsoever for any failure or delay in performing its obligations
under this Agreement due to Force Majeure (as defined herein).  If a party’s
performance of its obligations under this Agreement is affected by Force
Majeure, then it shall give written notice to the other party, specifying the
nature and extent of the Force Majeure, within seven (7) days of becoming aware
of the Force Majeure and will at all times use all reasonable endeavors to
mitigate the severity of the Force Majeure.  If the Force Majeure in question
prevails for a continuous period in excess of ninety (90) days after the date on
which the Force Majeure begins, the party not in default is then entitled to
give notice in writing to the defaulting party to terminate this Agreement.  The
notice to terminate must specify the termination date, which must not be less
than ten (10) days after the date on which the notice to terminate is given. 
Once a notice to terminate has been validly given, this Agreement will terminate
on the termination date set out in the notice and neither party shall be liable
for any claims, damages or penalties for such failure or delay.  For the
purposes herein, “Force Majeure” means, in relation to either party, acts of
God, acts of war or national emergency, riots, civil commotion, terrorism, fire,
explosion, public utilities failure, or flood.

 

12.11                 Notices.  Any notices required or permitted hereunder
shall be given to the appropriate party at the address specified below or at
such other address as the party shall specify in writing.

 

If to Company:

 

Amylin Pharmaceuticals, Inc.

 

 

9360 Towne Centre Drive

 

 

San Diego, CA 92121

 

 

Attn: Director, Supply Agreements

 

 

Fax: (858) 552-2212

 

 

 

 

 

With a copy sent to the attention of General Counsel at the same address and fax
as above

 

--------------------------------------------------------------------------------


 

If to Manufacturer:

 

Wockhardt UK (Holdings) Ltd.

 

 

Ash Road North

 

 

Wrexham Industrial Estate

 

 

Wrexham LL13 9UF

 

 

United Kingdom

 

 

Attn:  Company Secretary

 

 

Fax:  0044 1978 661676

 

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt or, in the case of a facsimile, as evidenced by
the confirmation of transmission, or, in the case of an email, as evidenced by a
reply email.

 

12.12                 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

12.13                 Non-Waiver.  No failure or delay of one of the parties to
insist upon strict performance of any of its rights or powers under this
Agreement shall operate as a waiver thereof, nor shall any other single or
partial exercise of such right or power preclude any other further exercise of
any rights or remedies provided by law.

 

12.14                 Export.  Manufacturer agrees not to export, directly or
indirectly, any U.S. source technical data acquired from Company or any products
utilizing such data to countries outside the United States, which export may be
in violation of the United States’ export laws or regulations.

 

12.15                 Product Liability Insurance. Manufacturer will take out
product liability insurance to the extent Company so advises in writing. 
Company will in turn reimburse Manufacturer for such insurance premiums within
30 days of the receipt of the invoice for same.  Any product liability claim
beyond such amount will be solely on account of Company.

 

12.16                 Cooperation with Collaboration Partner. Manufacturer
acknowledges that Amylin’s Collaboration Partner will make all sales of Product
outside the U.S. and will serve as the regulatory lead in all jurisdictions
outside the United States. Manufacturer agrees to cooperate with Collaboration
Partner in all matters relating to supply for and regulatory compliance in
jurisdictions outside the U.S., and to permit Collaboration Partner access to
all facilities, records and information that Collaboration Partner may
reasonably request in connection therewith.  Lilly shall be deemed a beneficiary
of this Agreement, shall have the right to cure any breach of this Agreement by
Amylin, and with the consent of Amylin, which such consent shall not be
unreasonably withheld, may institute legal action to enforce the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this AMENDED AND RESTATED
COMMERCIAL SUPPLY AGREEMENT as of the Effective Date.

 

AMYLIN PHARMACEUTICALS, INC.

WOCKHARDT UK (HOLDINGS) LTD.

 

 

By:

  /s/ Paul Marshall

 

By:

  /s/ Sirjiwan Singh

 

 

 

 

Printed Name:

  Paul Marshall

 

Printed Name:

  /s/ Sirjiwan Singh

 

 

 

 

Title:

  Vice President, Operations

 

Title:

  Managing Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUPPLY AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Pricing

 

Exenatide low-dose 1.2 ml cartridge

 

[***] per naked cartridge bulk packed in Correx trays

 

 

 

Exenatide (Demo) 1.2 ml cartridge

 

[***] per naked cartridge bulk packed in Correx trays

 

 

 

Exenatide high-dose 2.4 ml cartridge

 

[***] per naked cartridge bulk packed in Correx trays

 

 

 

Exenatide 3 ml cartridge

 

[***] per naked cartridge bulk packed in Correx trays

 

Cartridge Size

 

Batch Yield

1.2mL

 

[***]

2.4mL

 

[***]

 

Materials, in-process analytical and microbiological testing, finished product
sterility/endotoxin testing and packaging are inclusive in the prices set forth
above.

 

Any additional services, such as assistance with regulatory submissions,
provision of documentation copies, non-routine quality control testing and
component approval, will be charged at a rate of [***] per man-hour.  These
services and document copies are in addition to those required to be supplied by
the Manufacturer under this Agreement.  All services and copies, and the charges
for them, must be agreed in advance by Amylin.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Title:                  Specification for Exenatide Injection in Cartridges

 

Corporate Specification for Exenatide Injection in Cartridges (AC2993-F8)

 

Description:                               [***] mg/mL peptide, [***]% (w/v)
[***], [***]% (w/v) [***] in [***] mM [***] in 1.2, 2.4, or 3.0 mL cartridges
with [***] and [***].

 

ATTRIBUTE

 

ALERT LIMIT(1)

 

SPECIFICATION

 

METHOD(2)

[***]

 

[***]

 

[***]

 

[***](3) or [***]

[***]

 

[***] to [***]

 

[***] to [***]

 

[***]

[***]

 

[***]

 

NMT [***] counts/container
NLT [***]µm
NMT [***] counts/container
NLT [***] µm

 

[***]

[***]

 

[***]

 

[***] to [***]/kg

 

[***]

[***]

 

[***]

 

[***] ± [***] Da

 

[***]

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]% to [***]%

 

[***]

[***]

 

[***]% to [***]%[***]

 

[***]% to [***]% of [***]

 

 

[***]

 

NLT [***]% [***]

 

NLT [***]%

 

 

Total [***]

 

NMT[***]% [***]

 

NMT [***]%

 

 

Individual [***]
[***]AC2993
[***]AC2993

 

[***]
NMT[***]%
NMT [***]%

 

NMT [***]%
NMT [***]%

 

[***]

[***]

 

[***]

 

[***]% to [***]% [***]

 

[***]

[***]

 

[***]

 

LT [***] EU/mL

 

[***](3) or [***]

[***]

 

[***]

 

[***]

 

[***](3) or [***]

[***]

 

NMT [***]

 

[***]

 

[***](3) or [***]

[***]

 

NMT [***]

 

[***]

 

[***](3) or [***]

[***]

 

NLT [***]

 

[***]

 

[***] or [***]

 

LT = less than
NLT = not less than
NMT = not more than

 

--------------------------------------------------------------------------------

(1) [***] represent [***], [***] or [***].  [***] or [***].

(2) [***] are used for [***] and [***], except [***] A, B, C and D are used for
[***] or [***], and may be used in [***].

(3) [***] are, for [***],[***] or [***]; for [***],[***] or [***]; for
[***],[***] or [***]; and for [***], [***] or [***].

 

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

EXHIBIT B, CONT.

 

Title:                  Specification for Exenatide Injection in Cartridges

 

U.S. Regulatory Specification Exenatide Injection in Cartridges (AC2993-F8)



Description:                               [***] mg/mL peptide, [***]% (w/v)
[***], [***]% (w/v) [***] in [***] mM [***] in 1.2, 2.4, or 3.0 mL cartridges
with [***] and [***].

 

ATTRIBUTE

 

SPECIFICATION

 

METHOD(1)

[***]

 

[***], [***], and [***]

 

[***](2) or [***]

[***]

 

[***] to [***]

 

[***]

[***]

 

NMT [***] counts/container NLT [***]µm
NMT [***] counts/container NLT [***]µm

 

[***]

[***]

 

[***] to [***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

 

[***]

 

[***]% to [***]%

 

[***]

[***]

 

[***]% to [***]% of [***]

 

 

[***]

 

NLT [***]%

 

 

[***]

 

NMT [***]%

 

[***]

[***]

 

 

 

 

[***]

 

NMT [***]%

 

 

[***]

 

NMT [***]%

 

 

[***]

 

[***]% to [***]% of [***]

 

[***]

[***]

 

[***]

 

[***](2) or [***]

[***]

 

[***]

 

[***](2) or [***]

 

LT= less than
NLT = not less than
NMT = not more than

 

--------------------------------------------------------------------------------

(1) [***] are used for [***], except [***] are used for [***], and may be used
in [***].

(2) [***] are, for [***], [***] or [***]; for [***], [***] or [***]; and for
[***], [***] or [***].

 

* Confidentiality treatment request(ed).

 

--------------------------------------------------------------------------------


 

EXHIBIT B, CONT.

 

Title:                  Specification for Placebo Exenatide Injection in
Cartridges

 

Corporate Specification for PBO-F12

 

Description:                               [***] containing [***]% (w/v) [***],
[***]% (w/v) [***] in [***] mM [***], in 1.2, 2.4, or 3.0 mL cartridges

 

ATTRIBUTE

 

ALERT LIMIT

 

SPECIFICATION

 

METHOD

[***]

 

[***]

 

[***]

 

[***] or [***](a)

[***]

 

[***]

 

[***]

 

[***] or [***](a)

[***]

 

[***] to [***]

 

[***] to [***]

 

[***](a)

[***]

 

[***]

 

[***]% to [***]%

 

[***](a)

[***]

 

[***]

 

[***]

 

[***](a)

[***]

 

[***]

 

[***] counts/container [***]µm
[***] counts/container [***]µm

 

[***](a)

[***]

 

[***]

 

[***] to [***]

 

[***](a)

[***]

 

[***]

 

[***]

 

[***] or [***](a)

[***]

 

[***]

 

[***]

 

[***] or [***](a)

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

(a) [***] used at [***]; [***] may be used during [***].

 

* Confidential treatment request(ed).

 

--------------------------------------------------------------------------------


 

EXHIBIT B, CONT.

 

Title:                  Specification for Placebo Exenatide Injection in
Cartridges

 

Regulatory Specification for PBO-F12

 

Description:                               [***] containing [***]% (w/v) [***],
[***]% (w/v) [***] in [***] mM [***], in 1.2, 2.4, or 3.0 mL cartridges

 

ATTRIBUTE

 

SPECIFICATION

 

METHOD

[***]

 

[***]

 

[***] or [***](a)

[***]

 

[***]

 

[***] or [***](a)

[***]

 

[***] to [***]

 

[***](a)

[***]

 

[***]% to [***]%

 

[***](a)

[***]

 

[***]

 

[***](a)

[***]

 

[***] counts/container [***]µm
[***] counts/container [***]µm

 

[***](a)

[***]

 

[***] to [***]

 

[***](a)

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

(a) [***] used at [***]; [***] may be used during [***].



* Confidential treatment request(ed).

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MINIMUM ORDERS

 

Purchase
Period

 

Date Range

 

Minimum
Quantity

 

 

 

 

 

Initial Period

 

4-28-05 to 4-27-06

 

[***]

 

 

 

 

 

2nd Period

 

4-28-06 to 4-27-07

 

[***]

 

 

 

 

 

3rd Period

 

4-28-07 to 4-27-08

 

[***]

 

 

 

 

 

4th Period

 

4-28-08 to 4-27-09

 

[***]

 

 

 

 

 

5th Period

 

4-28-09 to 4-27-10

 

[***]

 

--------------------------------------------------------------------------------

* Confidential treatment request(ed).

 

--------------------------------------------------------------------------------